Case: 20-60458     Document: 00515708534         Page: 1     Date Filed: 01/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 15, 2021
                                  No. 20-60458
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Dinabel Elizabeth Gomez-Lara,

                                                                      Petitioner,

                                       versus

   Jeffrey A. Rosen, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 695 997


   Before Barksdale, Southwick, and Graves, Circuit Judges.
   Per Curiam:*
          Dinabael Elizabeth Gomez-Lara, a native and citizen of Honduras,
   petitions for review of the Board of Immigration Appeals’ (BIA) dismissing
   her appeal from an immigration judge’s (IJ) denying asylum, withholding of
   removal, and relief under the Convention Against Torture (CAT).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60458       Document: 00515708534          Page: 2    Date Filed: 01/15/2021




                                        20-60458


            In reviewing the BIA’s decision, the IJ’s underlying decision is
   considered only to the extent the BIA adopted it. See Mikhael v. I.N.S., 115
   F.3d 299, 302 (5th Cir. 1997). The BIA’s legal conclusions are reviewed de
   novo, Siwe v. Holder, 742 F.3d 603, 607 (5th Cir. 2014); its factual findings,
   for substantial evidence. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
   2006).
            Asylum is discretionary, and is granted for aliens refusing to return to
   their country based on persecution or a well-founded fear of persecution on
   account of “race, religion, nationality, membership in a particular social
   group, or political opinion”. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
   2005). For withholding of removal, an applicant must show “it is more likely
   than not” her life or freedom would be threatened by persecution based upon
   one of the five listed categories—a higher bar than the required showing for
   a successful asylum claim. See 8 C.F.R. § 208.16(b)(1).
            Gomez presents two grounds for granting asylum or withholding of
   removal: her persecution for being a member of a particular social group,
   which she asserts is “women in Honduras”; and her family and kinship ties.
   Each ground fails.
            In claiming the BIA erred by failing to recognize the particular social
   group of “women in Honduras”, Gomez fails to show error in the IJ’s finding
   the purported group lacks the requisite particularity. Orellana-Monson v.
   Holder, 685 F.3d 511, 521–22 (5th Cir. 2012).
            For her second ground, Gomez asserts she was persecuted because
   she was beaten and raped on account of her kinship ties. This assertion stems
   from the mistaken belief of the Honduran man who raped Gomez in
   retaliation for an alleged murder. Because Gomez did not raise this claim
   before the BIA, she failed to exhaust it. Accordingly, we lack jurisdiction to
   address the claim. Wang v. Ashcroft, 260 F.3d 448, 452–53 (5th Cir. 2001).




                                           2
Case: 20-60458      Document: 00515708534          Page: 3     Date Filed: 01/15/2021




                                       20-60458


   Along the same lines, to the extent Gomez asserts a revised purported social
   group of “a woman of Honduras who has suffered sexual abuse by rape”, the
   issue is unexhausted and cannot be considered.
          In support of her challenge to the denial of CAT relief, Gomez
   contends: if she returns to Honduras, the pattern of retribution to avenge the
   alleged murder will continue; and her experience shows the police are not
   able or willing to protect her. To obtain CAT relief, however, an alien must
   show it is more likely than not she would be tortured if removed to the
   proposed country, and its government would instigate or consent to it.
   Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015).
          “[P]otential instances of violence committed by non-governmental
   actors against citizens, together with speculation that the police might not
   prevent that violence, are generally insufficient to prove government
   acquiescence”. Garcia v. Holder, 756 F.3d 885, 892 (5th Cir. 2014). Further,
   “neither the failure to apprehend the persons threatening the alien, nor the
   lack of financial resources to eradicate the threat or risk of torture constitute
   sufficient state action for purposes of the [CAT]”.          Tamara-Gomez v.
   Gonzales, 447 F.3d 343, 351 (5th Cir. 2006). In the conclusory two sentences
   in her brief concerning the denial of CAT relief, Gomez has not shown, inter
   alia, the evidence compels the conclusion it is more likely than not she would
   be tortured if removed to Honduras. See Ramirez-Mejia, 794 F.3d at 493.
          DISMISSED in part and DENIED in part.




                                           3